DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/21/2022.  These drawings are acceptable.

Specification
The specification amendment provided on 9/21/2022 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 110322792 (Provided in the IDS) in view of Heo et al. US Pub 2017/0156220.
Regarding claim 1, Wang teaches, 
A flexible screen display device (figure 1-2, 4) comprising: 
a hollow housing (indicated by element 10) having an opening (opening where the display 20 is extending out forming figure 2); 
a receiving shaft (element 12) fixed inside the housing; 
a first guiding shaft (element 15) fixed inside the housing; 
a second guiding shaft (element 14) fixed inside the housing; and 
a flexible screen (element 20), one end of which is connected to the receiving shaft (as seen in figure figures 1-2), and the other end of which sticks out of the opening via the first guiding shaft and the second guiding shaft to deploy or receive the flexible screen (as seen in figures 1-2 and 4, such that the flexible display is extending of the housing via the opening by the aid of the two guiding shafts 14/15), wherein the first guiding shaft is close to the receiving shaft with respect to the second guiding shaft (element 15 is closer to the element 12 since element 15 is lower than element 14), and the flexible screen forms a one-time guided bending section (the section that is bending section is consider between the two shafts 14/15 is consider the one time guided bending section) via the first guiding shaft and the second guiding shaft.
However, in the case applicant disagrees with the interpretation of Wang, such that Wang does not teach the flexible screen forms a one-time guided bending section via the first guiding shaft and the second guiding shaft. The office notes that providing the guiding shafts at different position and number of the guiding shafts provided is not new in the field of rollable flexible screen device. 
Heo in similar field of foldable flexible display (figures 35, 3 and 4) teaches a first guiding shaft (element 145, fig 35) and a second guiding shaft (element 147, figure 35) such that flexible substrate (15, figure 35) forms a one-time guided bending section (the section of 15 between the two shafts 145/147, similar to figure 4 of present application) via the first guiding shaft and the second guiding shaft. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible screen display device of Wang such that the guiding shafts of Wang are provided on one side in a configuration as taught by Heo such would ensure that the flexible display screen is not tangled and provide the desired bending assistance to prevent the display from colliding within the hollowed housing (paragraph 200, Heo). 
Regarding claim 2, Wang as modified by Heo teaches,
wherein the bending section comprises: a first fitting section formed by fitting the flexible screen to the first guiding shaft (figure 1-2, the first fitting section is where the flexible screen 20 is fixed to the first guiding shaft 15), a second fitting section formed by fitting the flexible screen to the second guiding shaft (figure 1-2, the first fitting section is where the flexible screen 20 is fixed to the first guiding shaft 14), and a non-fitting section between the first fitting section and the second fitting section (figures 1-2, the non-fitting section is the display that is between the two shaft, similar to element 163 of present application), wherein the non-fitting section forms an arc bend (as seen in figure 2, the non-fitting section forms an arc bend since the two shafts are at an angle and spaced apart; furthermore the modified structure of Wang as modified by Heo will render to be similar to figure 4 of present application since the shafts 14/15 are provided on one side) between the first guiding shaft and the second guiding shaft corresponding to the flexible screen.
Regarding claim 3, 
Wang as modified by Heo teaches wherein the first fitting section has an arc center angle corresponding to the first guiding shaft of less than 90 degrees (the modified structure of Wang as modified by Heo such that the guiding shafts are placed on one side of Wang and in a configuration similar to of Heo such would render the first fitting section has an arc center angle of less than 90 degrees since Heo discloses the flexible similar to figure 4, element Gamma 1).
Regarding claim 4, 
Wang as modified by Heo teaches wherein the second fitting section has an arc center angle corresponding to the second guiding shaft of less than 90 degrees (the modified structure of Wang as modified by Heo such that the guiding shafts are placed on one side of Wang and in a configuration similar to of Heo such would render the second fitting section has an arc center angle of less than 90 degrees since Heo discloses the flexible similar to figure 4, element Gamma 2).
Regarding claim 5, 
Wherein the arc center angle of the first fitting section corresponding to the first guiding shaft and the arc center angle of the second fitting section corresponding to the second guiding shaft are both less than 90 degrees (as described in claims 3 and 4, the modified structure of Wang such that the shafts are arranged as taught by Heo, such that the display screen's first and second fitting section both will comprise arc center angle of less than 90 degrees, as illustrated by the arc center angle in figure 35 of Heo, which is similar to figure 4 of present application). 
Regarding claim 6, 
Wang as modified by Heo teaches the bending angle of the bending section (as seen in figures 35 of Heo). 
Wang as modified by Heo does not teach the bending angle of the bending section is less than 90 degrees. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the receiving shaft and/or the guiding shafts such that the bending angle of the bending section is less than 90 degrees, such modification will be ideal for a smaller electronic device housing, since this will arrangement the receiving shaft or the guiding shaft in more space occupied means. 
Regarding claim 7, 
Wherein the first guiding shaft and the second guiding shaft rotates in a same direction in synchronization (the modified device of Wang such that the guiding shafts of Heo teaches the rotation to be same (clock wise as being pulled and counter clockwise as being reeled) such that the modification as described in claim 1 will render the shafts to be on one side in a configuration as taught by Heo thus rotating in same direction in a synchronization manner as the display is pulled or reeled). 
Regarding claim 10, 
Wang as modified by Heo teaches the guiding shafts as taught in claim 7. 
Wang as modified by Heo does not teach a first driving wheel provided on the first guiding shaft, a second driving wheel provided on the second guiding shaft, and a belt connecting the first driving wheel and the second driving wheel. However, providing a specific driving means for the guiding shafts is not new in the art. 
Heo however teaches use of first driving wheel and a second driving wheel, and a belt connecting the first driving wheel and the second driving wheel (figure 28, paragraph 173-179; the wheels being element 316 and element 278 and the best being element 314, such that the wheels correspond to the shafts as seen in figure 28). 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the driving wheels and belt configuration as taught by Heo's figure 28, as the rotation driver for the first and second guiding shafts of Wang as modified by Heo of claim 7, such modification will provide the desired power consumption to operate the guiding shafts and provide a continuous smooth movement. 
Regarding claim 11, 
Wang as modified by Heo teaches the limitation of claim 10. 
Wang as modified by Heo does not teach wherein the first driving wheel and the second driving wheel have a same radius. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the size of the driving wheels to be the same radius such modification will control the speed of the wheels thus controlling the speed of the display screen being operated, thus preventing any damage.
Regarding claim 12, 
Wherein a radius of the first driving wheel is greater than a radius of the second driving wheel (as seen in figure 28, the wheels comprising two different radius sizes one being larger than the other, thus the modified structure of Wang as modified by Hoe will render the first driving wheel's radius to be larger than the second driving wheel's radius).
Regarding claim 14, Wang teaches,
A flexible screen display device (figure 1-2, 4) comprising: 
a hollow housing (indicated by element 10) having an opening (opening where the display 20 is extending out forming figure 2); 
a receiving shaft (element 12) fixed inside the housing; 
a plurality of guiding shafts (elements 14/15) fixed inside the housing; and 
a flexible screen (element 20), one end of which is connected to the receiving shaft (as seen in figure figures 1-2), and the other end of which sticks out of the opening via the plurality of guiding shafts to deploy or receive the flexible screen (as seen in figures 1-2 and 4, such that the flexible display is extending of the housing via the opening by the aid of the two guiding shafts 14/15), wherein the flexible screen forms a one-time guided bending section  (the section that is bending section is consider between the two shafts 14/15 is consider the one time guided bending section) via the plurality of guiding shafts.
However, in the case applicant disagrees with the interpretation of Wang, such that Wang does not teach the flexible screen forms a one-time guided bending section via the first guiding shaft and the second guiding shaft. The office notes that providing the guiding shafts at different position and number of the guiding shafts provided is not new in the field of rollable flexible screen device. 
Heo in similar field of foldable flexible display (figures 35, 3 and 4) teaches a first guiding shaft (element 145, fig 35) and a second guiding shaft (element 147, figure 35) such that flexible substrate (15, figure 35) forms a one-time guided bending section (the section of 15 between the two shafts 145/147, similar to figure 4 of present application) via the first guiding shaft and the second guiding shaft. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible screen display device of Wang such that the guiding shafts of Wang are provided on one side in a configuration as taught by Heo such would ensure that the flexible display screen is not tangled and provide the desired bending assistance to prevent the display from colliding within the hollowed housing (paragraph 200, Heo). 
Regarding claim 15, 
Wang as modified by Heo teaches the bending angle of the bending section (as seen in figures 35 of Heo). 
Wang as modified by Heo does not teach the bending angle of the bending section is less than 90 degrees. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the receiving shaft and/or the guiding shafts such that the bending angle of the bending section is less than 90 degrees, such modification will be ideal for a smaller electronic device housing, since this will arrangement the receiving shaft or the guiding shaft in more space occupied means. 
Regarding claim 16,
Wherein each of the plurality of guiding shafts rotates in a same direction in synchronization with each other (the modified device of Wang such that the guiding shafts of Heo teaches the rotation to be same (clock wise as being pulled and counter clockwise as being reeled) such that the modification as described in claim 1 will render the shafts to be on one side in a configuration as taught by Heo thus rotating in same direction in a synchronization manner as the display is pulled or reeled).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 110322792 (Provided in the IDS) in view of Heo et al. US Pub 2017/0156220 further in view of Cho et al. US Pub 2020/0221585.
Regarding claim 8, 
Wang as modified by Heo teaches the guiding shafts as taught in claim 7.
Wang as modified by Heo does not teach a synchronization wheel set, the synchronization wheel set comprising a first driving wheel provided on the first guiding shaft, a second driving wheel provided on the second guiding shaft, and a fifth wheel provided between and connecting the first driving wheel and the second driving wheel, wherein the fifth wheel is engaged with the first driving wheel and the second driving wheel, respectively.
Cho in similar field of rollable display teaches synchronization wheel set (figure 8), the synchronization wheel set comprising a first driving wheel (figure 8, one of element 840, which are engaged with gears) provided on the first guiding shaft (figure 8, element 840 is a roller with a gear, such that the gear is the driving wheel), a second driving wheel (another one of element 840 figure 8 which is the gear part) provided on the second guiding shaft (figure 8, element 840 is a roller with a gear, such that the gear is the driving wheel) and a fifth wheel (element 830 that is between adjacent element 840s)  is provided between and connecting the first driving wheel and the second driving wheel (figure 8), 
Wherein the fifth wheel is engaged with the first driving wheel and the second driving wheel respectively (as seen in figure 8, the fifth wheel 830 is engaged with the element 840).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the synchronization wheel set as taught by Cho with the guiding shafts of Wang as modified such modification will ensure proper rotation of the guiding shaft occurs without minimal slippage. 
Regarding claim 9, 
Wherein the first driving wheel and the second driving wheel have a same radius (as seen in figure 8 of Cho, the radius of both first and second driving wheels element 840s have the same radius).

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN 110322792 (Provided in the IDS) in view of Heo et al. US Pub 2017/0156220 further in view of Shin US Pub 2017/0196102.
Regarding claim 13, 
Wang as modified teaches the housing further comprises a see-through display area (the area where in figure 1 and 2 element 11 is indicated, furthermore see figure 4) corresponding to a position between the opening and the second guiding shaft (the modified structure of Wang, such that this window is between element 14 and the opening where the display extends from, figure 2);  
A display region of the flexible display screen corresponding to the see-through display area (figures 1-4 of Wang) present display content. 
Wang as modified does not teach a received state sensor for sensing that the flexible screen is in a received state or in a deployed state; furthermore, activating the display region of the flexible screen in response to the received state sensed by the receiver sensor. 
Shin teaches a flexible screen display device (figures 21-27) comprising a housing (element 30) having an opening (element 143) and a see through display area (element 34); Shin further teaches a received state sensor (sensor element 271, figure 21-27; paragraph 134-136) for sensing that the flexible screen is in a received state or in a deployed state; such that the display region of the flexible display screen corresponding to the see-through display area (element 34) presents display content in response to the received state sensed by the receiving sensor (as described in paragraphs 134-136). 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the sensor and activating the display based on the sensor as taught by Shin in the device of Wang as modified by Heo, such modification will provide energy efficient device and enable the user to view the display screen through the window/see-through display area without another operation (paragraph 136, Shin).
Regarding claim 20, 
Wang as modified teaches the housing further comprises a see-through display area (the area where in figure 1 and 2 element 11 is indicated, furthermore see figure 4) corresponding to a position between the opening and the plurality of guiding shafts (the modified structure of Wang, such that this window is between element 14 and the opening where the display extends from, figure 2);  
A display region of the flexible display screen corresponding to the see-through display area (figures 1-4 of Wang) present display content. 
Wang as modified does not teach a received state sensor for sensing that the flexible screen is in a received state or in a deployed state; furthermore, activating the display region of the flexible screen in response to the received state sensed by the receiver sensor. 
Shin teaches a flexible screen display device (figures 21-27) comprising a housing (element 30) having an opening (element 143) and a see through display area (element 34); Shin further teaches a received state sensor (sensor element 271, figure 21-27; paragraph 134-136) for sensing that the flexible screen is in a received state or in a deployed state; such that the display region of the flexible display screen corresponding to the see-through display area (element 34) presents display content in response to the received state sensed by the receiving sensor (as described in paragraphs 134-136). 
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the sensor and activating the display based on the sensor as taught by Shin in the device of Wang as modified by Heo, such modification will provide energy efficient device and enable the user to view the display screen through the window/see-through display area without another operation (paragraph 136, Shin).

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
Applicant provides argument that Wang in view of Heo does not teach the limitation of the last two clause of claim 1, specifically the detail of the flexible screen forms a one-time guided bending section via the first guiding shaft and the second guiding shaft, is not taught. The office respectfully disagrees. 
The office notes that the applicant has not provided specific definition for the on-time guided benign section, thus as mentioned in MPEP§2111, the broadest reasonable interpretation in light of the specification and the plain meaning is given to the claim language. Thereby, the section between the two guided shafts 14 and 15 such that the section from element 14 to element 15 that is bending around element 15 of Wang is consider to be the on-time guided bending section. Additionally, as provided in the rejection above the rejection under 35USC§103 is such that the use of rollers such that they are adjacent to each other in addition to being opposite such that the curvature of the flexible display as the bending is occurred is increased and thus insuring the flexible screen is not damaged. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, the office reminds the applicant that the transition phrase of “comprising” is being used which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). Thereby even tho Wang teaches other guided bending section is being illustrated, the section that is being relied on is the “one-time guided bending section via the first guiding shaft and the second guiding shafts” and thus making the limitation met by the rejection under obviousness rejection under 35 USC103.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Meaning that Heo provides the suggestions and teaching of having two guiding shafts adjacent each other to aid the flexible module cover, thus one skilled in the art before the effective filing date can use that teaching to ensure the flexible screen of Wang is also providing a larger radius of bending and smoother bending radius as illustrated by Heo. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841